1

2

3

4

5                            UNITED STATES DISTRICT COURT

6                           EASTERN DISTRICT OF CALIFORNIA

7

8        SELWYN VOS,                         No.   2:19-cv-01186-JAM-EFB
9                       Plaintiff,
10            v.                             ORDER GRANTING PLAINTIFF’S
                                             MOTION TO REMAND
11       USAA GENERAL INDEMNITY
         COMPANY, and DOES 1 through
12       100, inclusive,
13                      Defendants.
14

15           On December 28, 2018, Selwyn Vos filed a suit against USAA

16   General Indemnity Company (“USAA GIC”) in Sacramento County

17   Superior Court alleging breach of contract, breach of the

18   covenant of good faith and fair dealing, and elder financial

19   abuse.        Compl., ECF No. 1–1.   Defendant removed the case to

20   federal court.       Notice of Removal, ECF No. 1.     Arguing

21   Defendant’s removal was untimely, Plaintiff now moves to remand

22   the case to state court.         Mot., ECF No. 8.   Defendant opposes

23   Plaintiff’s motion.        Opp’n, ECF No. 11.

24           For the reasons set forth below, the Court GRANTS

25   Plaintiff’s motion to remand.1

26
27   1 This motion was determined to be suitable for decision without
     oral argument. E.D. Cal. L.R. 230(g). The hearing was scheduled
28   for September 10, 2019
                                      1
1              I.    FACTUAL ALLEGATIONS AND PROCEDURAL BACKGROUND

2           On June 15, 2016, Plaintiff renewed his USAA automobile

3    insurance policy.    First Amended Complaint (“FAC”), ECF No. 1–2

4    ¶ 7.    The policy ran through December 15, 2016.     FAC ¶ 7.   The

5    policy included $2,000 in extended benefits wage earner

6    disability coverage per 30-day period.     FAC ¶ 8.    It also

7    provided essential services disability coverage of $45.00 per

8    week.    FAC ¶ 8.   On July 2, a motorist rear-ended Plaintiff.     FAC

9    ¶ 9.    At the time, Plaintiff operated a 40-acre vineyard.      FAC

10   ¶ 10.   Plaintiff suffered injuries as a result of the accident

11   that now prevent him from operating his vineyard.       FAC ¶ 11.

12          Following the accident, Plaintiff filed a claim for benefits

13   with USAA, but Defendant denied his claim, in part.       FAC ¶ 12–25.

14   Plaintiff now alleges that Defendant knowingly deprived him of

15   benefits his policy afforded.     FAC ¶ 26.   Specifically, Defendant

16   refused to pay any wage earner disability payments and only

17   partially paid essential services disability payments.       FAC ¶ 26.

18   Plaintiff further alleges that Defendant’s failure to timely pay

19   his benefits prevented him from staying current on his mortgage

20   payments for his vineyard.    FAC ¶ 27.   As a result, the bank
21   foreclosed upon the property and sold it for less than its fair

22   market value.    FAC ¶ 27.

23          Plaintiff filed suit in December 2018.   Complaint, ECF No.

24   1–1.    On June 24, 2019, Plaintiff served a California Code of

25   Civil Procedure § 998 Offer to Compromise on USAA GIC seeking

26   USAA GIC’s agreement to take a judgment against it in exchange
27   for $250,000.    Offer to Compromise, ECF No. 1–4.     Two days later,

28   Defendant removed the case to federal court, invoking the Court’s
                                        2
1    diversity jurisdiction.      Notice of Removal, ECF No. 1.   Defendant

2    maintains the Offer to Compromise first put them on notice of the

3    amount in controversy.      Notice of Removal ¶¶ 22-26.

4

5                                    II.   OPINION

6        Generally, when the United States courts have original

7    jurisdiction over a civil action filed in state court, a

8    defendant may remove the suit to the federal court in “the

9    district and division embracing the place where [the suit] is

10   pending.”     28 U.S.C. § 1441(a).    Removal of a state action “may

11   be based on either diversity jurisdiction or federal question

12   jurisdiction.”     Godoy v. Family Dollar, Inc., No. 1:16-cv-00969-

13   DAD-JLT, 2016 WL 4925826, at *1 (E.D. Cal. Sept 16, 2016) (citing

14   City of Chicago v. Int’l Coll. Of Surgeons, 522 U.S. 156, 163

15   (1997)).    Defendants bear the burden of proving, by a

16   preponderance of the evidence, the basis of the federal court’s

17   jurisdiction.     Cohn v. Petsmart, Inc., 281 F.3d 837, 839 (9th

18   Cir. 2002).

19       Here, Plaintiff argues the Court should remand this suit to

20   Sacramento County Superior Court because Defendant’s removal was
21   untimely.     Mot. at 6.   Section 1446(b) creates two thirty-day

22   windows for removing a case from state court.       Godoy, 2016 WL

23   4925826, at *2.     When the presence of federal jurisdiction is

24   clear on the face of the complaint, defendants must file a notice

25   of removal within thirty days of receiving the initial pleading.

26   28 U.S.C. § 1446(b)(1).     When the complaint does not set forth
27   grounds for federal jurisdiction, defendants must file their

28   notice of removal within thirty days of receiving “a copy of an
                                           3
1    amended pleading, motion, order or other paper from which it may

2    first be ascertained that the case . . . is or has become

3    removable.”   28 U.S.C. § 1446(b)(3).

4        Plaintiff does not dispute that Section 1446(b) creates two

5    distinct removal periods, nor does he contend his complaint put

6    Defendant on notice of the amount in controversy.      Rather, he

7    argues that his April 15, 2019 discovery responses made clear he

8    was seeking more than $75,000, and thus, triggered Section 1446’s

9    second removal window.   Mot. at 4.     When assessing removability,

10   “defendants need not make extrapolations or engage in guesswork;

11   yet the statute requires a defendant to apply a reasonable amount

12   of intelligence” in conducting their analysis.     Kuxhausen v. BMW

13   Financial Services NA LLC, 707 F.3d 1136, 1140 (9th Cir. 2013)

14   (internal quotations and citation omitted).     Plaintiff maintains

15   that the following was sufficient to put Defendant on notice:

16       1.   Plaintiff’s response to Defendant’s Special

17   Interrogatory No. 22, stating that, in regard to wage earner

18   disability benefits owed to him, the amount owed was “[u]nknown

19   at this time but at least $24,000.00,” see Exh. D to Mot.;

20       2.   Plaintiff’s attorney fee agreement establishing that he
21   had entered into an agreement of 38.33 percent of the amount

22   recovered at or before mediation or court-ordered settlement

23   conference and 45 percent thereafter, see Exh. E to Mot.;

24       3.   Plaintiff’s September 20, 2018 letter to Defendant

25   stating that Plaintiff sought $242,179.00 for damages caused by

26   Defendant’s unreasonable failure to pay benefits due under the
27   wage earner disability coverage and millions of dollars for

28   financial elder abuse, see Exh. F to Mot.; and
                                      4
1        4.   A bill for $42,676.80 in caretaking services issued to

2    Plaintiff and not paid by Defendant, see Exh. G to Mot.

3        This Court finds Plaintiff’s September 20, 2018 letter

4    sufficiently put Defendant on notice that the amount in

5    controversy exceeded $75,000.    This letter plainly states that if

6    the amount allegedly owed to Plaintiff under his policy was not

7    paid by a specified date, Plaintiff would file suit for “the

8    billed amount $242,179.00.”     See Exh. F to Mot.   No extrapolation

9    or guesswork was necessary for Defendant to discern the potential

10   amount in controversy.

11       Further, the fact that the letter was first sent to

12   Defendant before litigation commenced is of no consequence.      A

13   document “received prior to the receipt of the initial pleading

14   cannot trigger the second thirty-day removal period” under

15   Section 1446(b).   Carvalho v. Equifax Info. Servs., LLC, 629 F.3d

16   876, 886 (9th Cir. 2010). But Plaintiff sent the letter to

17   Defendant again after the suit began.     Cf. id. at 885–86 (holding

18   a demand letter received only prior to receipt of the initial

19   pleading could not trigger the second thirty-day removal period).

20       Thus, the Court finds the letter, dated September 28, 2018,
21   and disclosed in discovery, was by itself sufficient to put

22   Defendant on notice of the case’s removability.      The Court need

23   not analyze Plaintiff’s other bases for putting Defendant on

24   notice of the amount in controversy or address Plaintiff’s

25   argument that “substantial offensive or defensive action” in

26   state court prior to removal warrants remanding the case.      Given
27   that Defendant received the letter on April 15, 2019, they had

28   until May 15, 2019 to remove the case to federal court.      See 28
                                        5
1    U.S.C. § 1446(b)(3).     Defendant failed to meet this deadline.

2    The Court, therefore, finds Defendant’s removal was not timely.

3

4                                   III. ORDER

5        For the reasons set forth above, the Court GRANTS

6    Plaintiff’s motion to remand this case back to the Sacramento

7    County Superior Court.

8        IT IS SO ORDERED.

9    Dated: October 8, 2019

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                        6
